Citation Nr: 1723148	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent for cervical neck strain with degenerative arthritis prior to October 19, 2015, and in excess of 20 percent, thereafter.

2. Entitlement to an initial compensable evaluation for left upper extremity radiculopathy prior to October 19, 2015, and in excess of 20 percent, thereafter.

3. Entitlement to an initial compensable evaluation for right upper extremity radiculopathy prior to October 19, 2015, and in excess of 20 percent, thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to October 1990, July 2005 to December 2006, June 2007 to September 2007, February 2009 to February 2010, and March 2010 to March 2012. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is of record.

This matter was previously before the Board in July 2014, and remanded for additional development.

In a March 2016 decision, the RO increased the rating for the cervical spine disability to 20 percent, effective October 19, 2015. Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

In the same March 2016 rating decision, the RO granted service connection and assigned separate 20 percent ratings for radiculopathy of the right and left upper extremities, each effective October 19, 2015.

The Veteran did not file any document with VA expressing disagreement with the March 2016 decision. However, the radiculopathy is a manifestation of the Veteran's service-connected cervical spine disability. When the Veteran disagreed with the amount of compensation awarded for the cervical spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected cervical spine disabilities. Moreover, regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code. 38 C FR § 4.71a, Note (1) (2016). The Board is therefore required to consider whether ratings are warranted for neurologic abnormalities associated with the cervical spine conditions. When the Veteran appealed the ratings assigned for his cervical spine, his appeal encompassed ratings for all manifestations of the conditions. The award of the separate ratings for radiculopathy in the March 2016 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the May 2008 rating decision. Thus, the issues before the Board include the initial ratings for radiculopathy of the bilateral upper extremities, with consideration of the period prior to the October 19, 2015, effective date assigned by the RO.

The Veteran attended a VA examination in August 2016; however, that examination focused on claims that are not before the Board, and is therefore not pertinent to this decision. Additionally, records and evidence received after the issuance of the March 2016 supplemental statement of the case (SSOC) are either cumulative or not pertinent to the issues before the Board for purposes of this decision. Thus, the Board may proceed with adjudication. 


FINDINGS OF FACT

1. Prior to June 1, 2011, the Veteran's service-connected cervical neck strain with degenerative arthritis disability was not shown to have been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or a combined range of motion of the cervical spine limited to 170 degrees or less; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2. Beginning June 1, 2011,  the Veteran's service-connected cervical neck strain with degenerative arthritis disability was shown to have been manifested by forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees. There is no evidence of ankylosis at any time during the appeal period.

3. Beginning October 19, 2015, the Veteran was shown to have mild radiculopathy of his right upper extremity.  

4. Beginning October 19, 2015, the Veteran was shown to have mild radiculopathy of his left upper extremity.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent prior to June 1, 2011 for cervical neck strain with degenerative arthritis disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237, 5242 (2016).

2. Beginning June 1, 2011, the criteria for a rating of 20 percent and no higher for cervical neck strain with degenerative arthritis disability have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237, 5242 (2016).

3. The criteria for a compensable rating prior to October 19, 2015, and a rating in excess of 20 percent from that date for radiculopathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2016).

4. The criteria for a compensable rating prior to October 19, 2015, and a rating in excess of 20 percent from that date for radiculopathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8511 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist 

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Higher Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in the Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the appellant. 38 C.F.R. § 4.3.

The Board notes that while the regulations require review of the recorded history of a disability by the adjudicator to ensure an accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). It is also noted that staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

A. Cervical Spine

In the rating action on appeal, the RO granted service connection and assigned an initial rating for the cervical spine strain.  The Veteran contends that his cervical spine disability is more severe than contemplated by the currently assigned evaluation. The Veteran's cervical spine disability is evaluated as 10 percent disabling prior to October 19, 2015 and 20 percent thereafter.

Disabilities of the spine are to be evaluated under the general rating formula for rating diseases and injuries of the spine (outlined below). 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243. Degenerative arthritis of the spine will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating degenerative arthritis of the spine based on incapacitating episodes (outlined below), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 4.71a, Diagnostic Code 5242.

Under the General Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease: A 20 percent evaluation is for application with forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 30 percent evaluation requires evidence of forward flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine. A 40 percent evaluation is assignable for unfavorable ankylosis of the entire cervical spine, and a 100 percent evaluation may be assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a.

Any associated objective neurological abnormalities are to be rated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of cervical spine is 340 degrees. The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

In evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

The Veteran's private medical records document that the Veteran was being treated for cervical spine discomfort. The Veteran was diagnosed in June 2007 with cervical degenerative disk disease at C3 through C4 and C6 through C7, and cervical spondylosis. Additionally, the records document that the Veteran denied upper extremity radiculopathy. 

The Veteran was afforded a VA examination in December 2007. The Veteran reported that he worked as a contractor testing military prototype equipment and missed five days of work in the prior twelve months due to his cervical spine disability. During that exam the Veteran stated that he has pain mostly at the base and the left side of his neck, and that prolonged sitting or turning his head aggravates his neck. There was no muscle spasm. The Veteran demonstrated forward flexion of 0 to 35 degrees, and had a combined range of motion of 280 degrees. The examiner specifically noted that there was no additional loss of motion following repetitive use. The examiner also reviewed the Veteran's x-rays and found that there is narrowing of C6-C7 but with preservation of the neural foramen and that the spinous processes and paravertebral soft tissues appeared normal. The VA examiner diagnosed the Veteran with degenerative arthritis of the cervical spine without radiculopathy.

A second VA examination was conducted on June 2011. The Veteran reported that he has limited range of motion of his neck, complicating all aspects of life and work, such as driving a motor vehicle, crossing the street and so forth. The Veteran stated that "[a]bout every aspect of living has some implications for limited rotation of the neck." He complained of flare-ups every 2 to 3 weeks, lasting 1 to 2 weeks in duration.  He also complained of moderate pain, 1 to 6 days per week. The Veteran demonstrated forward flexion of 0 to 20 degrees, and had a combined range of motion of 161 degrees. There was objective evidence of pain on motion, but the examiner noted there was no additional range of motion lost. There was no abnormal spinal contour or spasm. Reflex, sensory and motor examinations were all normal.  The VA examiner reported that the Veteran did not have ankyloses of the cervical spine.

At a January 2013 VA examination, the Veteran reported no flare-ups.  Range of motion testing showed forward flexion to 40 degrees, with no objective evidence of pain.  Extension was to 40 degrees; left and right lateral flexion to 45 degrees, each; left and right rotation to 75 degrees, each; all without objective evidence of pain. There was no muscle spasm or guarding. Reflexes were characterized as hypoactive, with "no known etiology."  Sensory examination was normal and the examiner noted no signs or symptoms of radiculopathy.

The Veteran was afforded another VA examination in October 2015 where the VA examiner found that that in addition to the Veteran's cervical spine arthritis, the Veteran also had mild radiculopathy in both arms. During the October 2015 VA examination the Veteran's forward flexion of the cervical spine was 0 to 30 degrees and the combined range of motion for the cervical spine was 180 degrees. The examiner noted there is no ankylosis of the spine. There was muscle spasm, but not resulting in abnormal spinal contour. The Veteran reported flare-ups at least once a month, usually from activity. He also reported a limited range of motion when twisting his neck, which interferes with driving and normal daily activities. The Veteran also had daily pain and weakness of grip strength of the left hand.

During the October 2015 VA examination, the examiner reviewed the Veteran's MRI results, and noted that C6-C7 had broad-based disc bulge with covering osteophytes resulting in severe right, moderate left neural foramen narrowing. The spinal canal narrowed to 9mm AP. C4-C5 showed broad-based disc bulge with covering osteophytes resulting in severe right foramen narrowing, spinal canal narrowed to 9mm AP. C3-C4 had Small broad based disc bulge with covering osteophytes resulting in severe right neural foramen narrowing. 

Based on the evidence of record, including the VA examination assessments, the Board finds the Veteran is entitled to 20 percent rating from June 1, 2011, the date of a VA examination that showed forward flexion to 20 degrees. He is not entitled to a rating in excess of 10 percent for orthopedic manifestations prior to June 1, 2011 as flexion of the cervical spine was not limited to 30 degrees or less and the combined range of motion was not less than 170 degrees. 

A rating in excess of 20 percent is not warranted for any time during the appeal period as there is no evidence of forward flexion of his cervical spine limited to 15 degrees or favorable ankylosis.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the claim for an increased rating, that doctrine is not applicable in the instant appeal. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B. Radiculopathy of the Upper Extremities

Following a VA examination in October 2015, the RO assigned a separate 20 percent rating for radiculopathy of the right upper extremity, and a separate 20 percent rating for radiculopathy of the left upper extremity; both effective from October 19, 2015. As the Veteran has been appealing the rating for his neck since the effective date of the grant of service connection, the Board will consider whether the neurological manifestations were present prior to October 19, 2015.

The December 2007 VA examination yielded a diagnosis of cervical spine degenerative arthritis without radiculopathy. In June 2010, the Veteran reported that he experienced a tingling sensation down his spine and arms during flexion of his neck. The Veteran was referred to an orthopedic clinic, in July 2010, for neck pain with radicular symptoms into his left arm. However, the associated orthopedic examination in July 2010 found that the Veteran was negative for Spurling's sign bilaterally. In October 2010, the Veteran was evaluated at the VAMC for radiculopathy, and found not to have radicular symptoms. At a June 2011 VA examination, the Veteran complained of pain that radiates from his right shoulder to his fingers which, the Veteran described as numbness and tingling. However, reflex, sensory and motor examinations were all normal.  At a January 2013 VA examination the examiner specifically noted that there was no radiculopathy. Despite the Veteran's prior reports of radiculopathy symptoms, a diagnosis of radiculopathy of the left upper extremity was not objectively confirmed until the VA examination in October 2015. 

During the October 2015 VA examination, the examiner specifically identified that the C7 (middle radicular group) nerve roots were involved in the right upper extremity; the Veteran's dominant arm. Muscle strength was normal on all testing except left finger flexion and abduction, rated as 4/5. There was no muscle atrophy. Deep tendon reflexes were normal. Sensation to light touch was noted as normal except in the right hand and fingers, where it was decreased. The examiner documented mild intermittent pain, paresthesias and/dysesthesias and numbness in the right upper extremity. No related signs or symptoms were noted in the left upper extremity.  

In a November 2015 addendum opinion, the VA examiner added that the Veteran "has mild radiculopathy of the right upper extremity and left upper extremity, consistent with his history and imaging." In the addendum, the examiner noted the Veteran reported decreased grip strength in both hands and intermittent numbness/tingling of his fingers on both sides.  Subsequently, the RO assigned separate 20 percent ratings for radiculopathy of the left and right upper extremities, effective from October 19, 2015.

The Veteran's upper extremity radiculopathies are evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8511 paralysis of the middle radicular group, the nerve specifically identified by the VA examiner. Under Diagnostic Code 8511, complete paralysis of the nerve (adduction, abduction and rotation of arm, flexion of elbow, and extension of wrist lost or severely affected) is rated as 70 percent for the major arm; 60 percent disabling for the minor arm. Disability ratings of 20 percent, 40 percent, and 50 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree, for the major arm. For the minor arm, ratings of 20 percent, 30 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or severe in degree.  38 C.F.R. § 4.124a, Code 8511. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  Note preceding Code 8511.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue. Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §§ 4.2, 4.6. 

Entitlement to an evaluation in excess of 20 percent for either the left or right upper extremity radiculopathy is not warranted from October 19, 2015.  The Board finds that a compensable rating is not warranted prior to that date because there was no objective evidence of radiculopathy.  Examinations and medical records include the Veteran's complaints, but objective testing specifically noted no radiculopathy in either upper extremity.  Although the Veteran complained of pain, the October 2015 examiner characterized the pain in the right upper extremity as mild and intermittent. Left upper extremity findings at that examination were normal. Muscle strength is normal except for the left finger; there is no muscle atrophy. There is no evidence of sensory impairment other than to the right hand and fingers (which was decreased), and no reflex impairment. Accordingly the Board finds that the criteria for moderate incomplete paralysis of the middle radicular group are not more closely approximated.   

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected cervical spine and upper extremity radiculopathy disabilities, the evidence shows no distinct periods of time during the appeal period, when the Veteran's service-connected disabilities varied to such an extent that ratings greater or less than those currently assigned would be warranted. See Fender son v. West, 12 Vet. App. 119, 125-126 (1999); Hart, 21 Vet. App. at 507.

As the preponderance of the evidence is against the claim for an increased rating in excess of 20 percent, the benefit of the doubt is not applicable. 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 49.

The Board notes neither the Veteran, nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to evaluation in excess of 10 percent prior to June 1, 2011 for cervical neck strain with degenerative arthritis is denied.

Entitlement to a 20 percent rating from June 1, 2011 for cervical neck strain with degenerative arthritis is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a compensable disability rating for left upper extremity radiculopathy prior to October 19, 2015, and in excess of 20 percent since that date is denied.  

Entitlement to a compensable disability rating for right upper extremity radiculopathy prior to October 19, 2015, and in excess of 20 percent since that date is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


